Exhibit 10.3
 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT is made as of May [_], 2015 between JAMES E. DAVISON, an
individual residing at 222 Loblolly Lane, Choudrant, LA 71227, as agent
(hereinafter, in such capacity, the “Agent”) for itself and the other lenders
listed on the signature page hereto (hereinafter, collectively, the “Secured
Parties”) and Virtual Piggy, Inc., a Delaware corporation with its chief
executive office located at 1221 Hermosa Avenue, Suite 210, Hermosa Beach, CA
90254, Attention:  President  (the “Debtor”).
 
W I T N E S S E T H:
 
WHEREAS, on the date hereof, the Debtor has issued in favor of each of the
Secured Parties, Secured Convertible Promissory Notes due 2016 (each a “Note”
and collectively the “Notes”), in the aggregate principal amount of
[___________] Dollars ($[________]); such Notes have been issued pursuant to the
terms of a Securities Purchase Agreement (the “Purchase Agreement”) of even date
herewith between the Debtor and the Secured Parties; and
 
WHEREAS, it is a condition precedent to the Secured Parties’ making any loans
under the Purchase Agreement and the Notes or otherwise extending credit to the
Debtor that the Debtor execute and deliver to the Secured Parties this Security
Agreement;
 
NOW, THEREFORE, in consideration of the premises and to induce the Secured
Parties to extend the loans to the Debtor pursuant to the Notes, the Debtor
hereby agrees with the Secured Parties as follows:
 
1.            Defined Terms.
 
(a)           Unless otherwise defined herein, (i) terms, which are defined in
the Notes and used herein, shall have the meanings ascribed to such terms in the
Notes, and (ii) terms, which are defined in the Purchase Agreement and used
herein, shall have the meanings ascribed to such terms in the Purchase
Agreement.
 
(b)           The following terms which are defined in Article 9 are used herein
as so defined:  Accessions, Accounts, Chattel Paper, Commercial Tort Claims,
Deposit Accounts, Documents, Equipment, General Intangibles, Goods, Instruments,
Inventory, Investment Property, Letters of Credit, Letter-of-Credit Rights,
Payment Intangibles, Proceeds, Promissory Notes, Software and Supporting
Obligations.
 
(c)           The following terms shall have the following meanings:
 
“Article 9” means Article 9 of the Code as in effect from time to time.
 
“Code” means the Uniform Commercial Code as from time to time in effect in the
State of Delaware, including, specifically, Article 9.
 
“Collateral” shall have the meaning assigned to it in Section 2 of this Security
Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
“Contracts” means the separate contracts between the Debtor and third parties
(including without limitation its customers), as the same may from time to time
be amended, supplemented or otherwise modified, including, without limitation,
(a) all rights of the Debtor to receive moneys due and to become due to it
thereunder or in connection therewith, (b) all rights of the Debtor to damages
arising out of, or for, breach or default in respect thereof and (c) all rights
of the Debtor to perform and to exercise all remedies thereunder; but excluding
any contracts, the assignment or hypothecation of which, for collateral
purposes, would result in a default or require, or cause, a forfeiture or permit
a revocation of material rights under such contract.
 
“Copyrights” means (a) all copyrights of the United States or any other country,
(b) all copyright registrations filed in the United States or in any other
country, and (c) all Proceeds thereof.
 
“Copyright License” means any Contract providing for the grant by Debtor of any
right to use any Copyright.
 
           “Customer Contracts” means Contracts between the Debtor and its
customers.
 
“Encumbrance” or “Encumbrances” means any security interest, mortgage, pledge,
lien, claim, charge, encumbrance, title retention agreement, lessor’s interest
under a financing lease or any analogous arrangements in any of properties or
assets of Debtor, intended as, or having the effect of, security.
 
“Event of Default” as defined in each Note.
 
“Governmental Authority” means any Federal, state, local or foreign court,
commission or tribunal, or governmental, administrative or regulatory agency,
department, authority, instrumentality or other body.
 
“Material Adverse Effect” means a material adverse effect on the condition
(financial or otherwise), assets, liabilities, business, results of operations
or prospects of the Debtor and its subsidiaries, taken as a whole.
 
“Obligations” means all principal, interest, fees, charges, collateral
protection expenses, enforcement costs and other sums (in each case whether
pre-or-post petition) due or to become due and payable by Debtor to any of the
Secured Parties under the Notes, this Agreement or the Purchase Agreement.
 
“Patents” means (a) all patents of the United States and all reissues and
extensions thereof, (b) all applications for patents of the United States and
all divisions, continuations and continuations-in-part thereof or any other
country, and (c) all Proceeds thereof.
 
“Patent License” means any Contract providing for the grant by Debtor of any
right to manufacture, use or sell any invention covered by a Patent.
 
 
2

--------------------------------------------------------------------------------

 
 
“Permitted Encumbrances” means any of the following Encumbrances that exist or
that the Debtor may create or incur or suffer to be created or incurred or to
exist : (i) liens to secure taxes, assessments and other government charges in
respect of obligations not overdue or liens on properties to secure claims for
labor, material or supplies in respect of obligations not overdue;
(ii)  deposits or pledges made in connection with, or to secure payment of,
workmen's compensation, unemployment insurance, old age pensions or other social
security obligations; (iii)  liens of carriers, warehousemen, mechanics and
materialmen, and other like liens on properties in existence less than 180 days
from the date of creation thereof in respect of obligations not overdue; (iv)
encumbrances on real estate consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord's or lessor's liens under leases
to which the Debtor is a party, and other minor liens or encumbrances none of
which in the opinion of the Debtor interferes materially with the use of the
property affected in the ordinary conduct of business of the Debtor, which
defects do not individually or in the aggregate have a Material Adverse Effect;
(v)  purchase money security interests in or purchase money mortgages on real or
personal property to secure purchase money indebtedness, incurred in connection
with the acquisition of such property, which security interests or mortgages
cover only the real or personal property so acquired; or (vi) security interests
in the sale and lease back of real and personal property, the aggregate value of
which does not exceed $500,000 during the term of the Note.
 
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other entity of whatever nature, whether public or private.
 
“Requirement of Law” means any requirement of law, rule, regulation or guideline
of any Governmental Authority.
 
“Security Agreement” means this Security Agreement, as amended, supplemented,
restated or otherwise modified from time to time.
 
“Software License” means any agreement, written or oral, providing for the grant
by Debtor of any right to use any Software.
 
“Source Code” means all source code and all updates, releases and/or new
versions of the Software.
 
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether
registered in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof or otherwise, (b) all renewals thereof, and
(c) all Proceeds thereof, including the goodwill of the business connected with
the use of and symbolized by the Trademarks.
 
 
3

--------------------------------------------------------------------------------

 
 
“Trademark License” means any Contract providing for the grant by Debtor of any
right to use any Trademark.
 
2.             Grant of Security Interest.
 
(a)           As collateral security for the prompt and complete payment and
performance when due of the Obligations, the Debtor hereby grants to the Agent,
for the benefit of each of the Secured Parties, a security interest in all
properties, assets and rights of the Debtor now owned or at any time hereafter
acquired by the Debtor or in which the Debtor now has or at any time in the
future may acquire any right, title or interest, wherever located or situated
and however defined or classified under Article 9, including, without
limitation, all of the property described in clause (b) below  (collectively,
the “Collateral”).
 
(b)           Without limitation of the foregoing, the Collateral includes all
of Debtor’s right, title and interest in the following at all times:
 
(i)
all Accounts;
   
(ii)
all Chattel Paper;
   
(iii)
all Commercial Tort Claims;
   
(iv)
all Contracts;
   
(v)
all Copyrights;
   
(vi)
all Copyright Licenses;
   
(vii)
all Deposit Accounts;
   
(viii)
all Documents;
   
(ix)
all Equipment;
   
(x)
all General Intangibles;
   
(xi)
all Goods;
   
(xii)
all Instruments;
   
(xiii)
all Inventory;
   
(xiv)
all Investment Property;
   
(xv)
all Letter-of-Credit Rights;
   
(xvi)
all Letters of Credit;



 
4

--------------------------------------------------------------------------------

 
 
(xvii)
all Patents;
   
(xviii)
all Patent Licenses;
   
(xix)
all Payment Intangibles;
   
(xx)
all Promissory Notes;
   
(xxi)
all Software (including, without limitation, any Source Code thereto, all
Software Licenses and any Patents or Copyrights associated therewith);
   
(xxii)
all Supporting Obligations;
   
(xxiii)
all Trademarks;
   
(xxiv)
all Trademark Licenses;
   
(xxv)
all Proceeds, all Accessions and additions thereto and all substitutions and
replacements therefor and products of any and all of the foregoing.



 
3.             Rights of Agent; Limitations on Agent’s Obligations.
 
(a)           Debtor Remains Liable under Accounts and Contracts.  Anything
herein to the contrary notwithstanding, the Debtor shall remain liable under
each of the Accounts and Contracts to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise to each such Account and in
accordance with and pursuant to the terms and provisions of each such
Contract.  The Agent shall not shall have any obligation or liability under any
Account (or any agreement giving rise thereto) or under any Contract by reason
of or arising out of this Security Agreement or the receipt by the Agent of any
payment relating to such Account or Contract pursuant hereto, nor shall the
Agent be obligated in any manner to perform any of the obligations of the Debtor
under or pursuant to any Account (or any agreement giving rise thereto) or under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any payment received by it or as to the sufficiency
of any performance by any party under any Account (or any agreement giving rise
thereto) or under any Contract, to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Notice to Account Debtors and Contracting Parties.  At any time
after the occurrence of an Event of Default, upon the request of the Agent
acting upon the written instruction of the Required Secured Parties, the Debtor
shall notify account debtors on the Accounts and parties to the Contracts that
the Accounts and the Contracts have been assigned to the Agent for the benefit
of the Secured Parties, and that payments in respect thereof shall be made
directly to the Agent.  Upon the occurrence of an Event of Default, the Agent,
may in its own name or in the name of others communicate with account debtors on
the Accounts and parties to the Contracts to verify with them to the Agent’s
reasonable satisfaction the existence, amount and terms of any Accounts or
Contracts and to give notice to them of the Agent’s Lien against any Accounts or
Contracts.
 
4.             Representations and Warranties.  The Debtor hereby represents and
warrants to the Secured Parties that (a) it is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(b) it has the corporate power and authority to own or hold under lease the
Collateral, to transact the business it transacts and proposes to transact, to
execute and deliver this Security Agreement and to perform the provisions
hereof, (c) this Security Agreement has been duly authorized by all necessary
corporate action on the part of the Debtor and constitutes a legal, valid and
binding obligation of the Debtor enforceable against the Debtor in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), (d) the execution, delivery and
performance by the Debtor of this Security Agreement will not (i) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any lien (other than those provided for in this Security Agreement)
in respect of any property of the Debtor under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, the Debtor’s articles of
incorporation or bylaws, or any other material agreement or instrument to which
the Debtor is a party or by which the Debtor or any of its properties may be
bound or affected; (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Debtor, or (iii)violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Debtor, (e) except for the Encumbrances granted
pursuant to this Security Agreement and  Permitted Encumbrances, the Debtor owns
each item of the Collateral free and clear of any and all Encumbrances or claims
of others,  and (f)  except in connection with Permitted Encumbrances, no
security agreement, financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such as may have been filed in favor of the Secured Parties.
 
5.             Covenants.  The Debtor covenants and agrees with the Secured
Parties that, from and after the date of this Security Agreement until the
Obligations are paid in full:
 
(a)           Further Documentation; Pledge of Instruments and Chattel
Paper.  Upon the written request of the Secured Parties, and at the sole expense
of the Debtor, the Debtor will promptly and duly execute and deliver such
further instruments and documents and take such further action as the Secured
Parties may reasonably request for the purpose of obtaining or preserving the
full benefits of this Security Agreement and of the rights and powers herein
granted, including, without limitation, the filing of any financing or
continuation statements under the Uniform Commercial Code in effect in any
jurisdiction with respect to the Encumbrances created hereby.  The Debtor also
hereby authorizes the Secured Parties to file any such financing or continuation
statement.  A carbon, photographic or other reproduction of this Security
Agreement shall be sufficient as a financing statement for filing in any
jurisdiction.  If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument or Chattel Paper, such
Instrument or Chattel Paper shall be delivered to the Secured Parties, duly
endorsed in a manner satisfactory to the Secured Parties  to be held as
Collateral pursuant to this Security Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Indemnification.  Following the occurrence of any Event of
Default, in any suit, proceeding or action brought by any Secured Party under
any Account or Contract for any sum owing thereunder, or to enforce any
provisions of any Account or Contract, the Debtor will save, indemnify and keep
the Secured Parties harmless from and against all expense, loss or damage
suffered by reason of any defense, setoff, counterclaim, recoupment or reduction
or liability whatsoever of the account debtor or obligor thereunder, arising out
of a breach by the Debtor of any obligation thereunder or arising out of any
other agreement, indebtedness or liability at any time owing to or in favor of
such account debtor or obligor or its successors from the Debtor.
 
(c)           Maintenance of Records.  The Debtor will keep and maintain at its
own cost and expense satisfactory and complete records of the Collateral,
including, without limitation, a record of all payments received and all credits
granted with respect to the Accounts.  The Debtor will mark its books and
records pertaining to the Collateral to evidence this Security Agreement and the
security interests granted hereby.  The Secured Parties shall have a security
interest in all of the Debtor’s books and records pertaining to the Collateral,
and the Debtor shall make any such books and records available to the Secured
Parties or to their representatives during normal business hours for their
review at the request of the Secured Parties upon reasonable prior notice.
 
(d)           Right of Inspection.  The Secured Parties shall at all times but
no more than once every six (6) months and upon reasonable prior notice have
full and free access during normal business hours to all the books,
correspondence and records of the Debtor, and the Secured Parties or their
respective representatives may examine the same, take extracts therefrom and
make photocopies thereof, and the Debtor agrees to render to the Secured
Parties, at the Debtor’s cost and expense, such clerical and other assistance as
may be reasonably requested with regard thereto; provided, however, that during
the occurrence of an Event of Default, the Secured Parties and their respective
representatives may conduct such examinations at any time.  The Secured Parties
and their representatives shall at any reasonable time, but no more than once
every six (6) months, and upon reasonable prior notice also have the right to
enter into and upon any premises where any of the Inventory or Equipment is
located for the purpose of inspecting the same, observing its use or otherwise
protecting its interests-therein provided, however, that during the occurrence
of an Event of Default, the Secured Parties and their respective representatives
may enter any such premises at any time.
 
(e)            Compliance with Laws.  The Debtor will comply in all material
respects with all Requirements of Law applicable to the Collateral or any part
thereof or to the operation of the Debtor’s business; provided, however, that
the Debtor may contest any Requirement of Law in any reasonable manner which
shall not, in the opinion of the Secured Parties, adversely affect the Secured
Parties’ rights or the priority of its Encumbrances on the Collateral.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)            Compliance with Terms of Contracts.  The Debtor will perform and
comply in all material respects with all its obligations under the Contracts and
all its other contractual obligations relating to the Collateral except where
such nonperformance and noncompliance could not reasonably be expected to have a
Material Adverse Effect.
 
(g)           Payment of Obligations.  The Debtor will pay promptly when due all
taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of its income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if (i) the validity thereof is being contested in good faith
by appropriate proceedings, (ii) such proceedings do not involve any material
danger of the sale, forfeiture or loss of any of the Collateral or any interest
therein and (iii) such charge is adequately reserved against on the Debtor’s
books in accordance with generally accepted accounting principles.
 
(h)           Limitation on Encumbrances on Collateral.  The Debtor will not
create, incur or permit to exist, will defend the Collateral against, and will
take such other action as is necessary to remove, any Encumbrance or claim on or
to the Collateral, other than the Encumbrances created hereby or Permitted
Encumbrances, and will defend the right, title and interest of the Secured
Parties in and to any of the Collateral against other claims and demands of all
Persons whomsoever.
 
(i)            Limitations on Dispositions of Collateral.  The Debtor will not
sell, transfer, lease or otherwise dispose of any of the Collateral, or attempt,
offer or contract to do so except for (x) sales of Inventory in the ordinary
course of its business, (y) licenses of Software in the ordinary course of its
business and (z) so long as no Event of Default has occurred, the disposition in
the ordinary course of business of property not material to the conduct of its
business.
 
(j)            Limitations on Modifications, Waivers, Extensions of Contracts
and Agreements Giving Rise to Accounts.  The Debtor will not (i) amend, modify,
terminate or waive any provision of any Contract or any agreement giving rise to
an Account in any manner which could reasonably be expected to materially
adversely affect the value of all Contracts and Accounts as Collateral when
examined in the aggregate or (ii) fail to exercise promptly and diligently each
and every material right which it may have under each Contract and each
agreement giving rise to an Account where such failure could reasonably be
expected to have a Material Adverse Effect on the value of all Contracts and
Accounts when examined in the aggregate.
 
(k)           Maintenance of Equipment.  The Debtor will maintain each item of
Equipment in good operating condition, ordinary wear and tear and immaterial
impairments of value and damage by the elements excepted, and will provide all
maintenance, service and repairs necessary for such purpose except where the
failure to maintain such Equipment could not reasonably be expected to have a
Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(l)             Further Identification of Collateral.  The Debtor will furnish
to the Agent from time to time upon request, but no more than once per year,
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Agent may reasonably
request, all in reasonable detail.
 
(m)          Notices.  The Debtor will advise the Secured Parties promptly, in
reasonable detail, (i) of any Encumbrance (other than Encumbrances created
hereby or Permitted Encumbrances) on, or claim asserted against, any of the
Collateral, (ii) of any notice sent by a Secured Party of the occurrence of an
Event of Default under such Secured Party’s Note and (iii) of the occurrence of
any other event which could reasonably be expected to have a Material Adverse
Effect on the aggregate value of the Collateral or on the Encumbrances created
hereunder.
 
(n)           Changes in Locations, Name.  The Debtor shall provide Secured
Parties with at least thirty (30) days prior written notice in the event of
either (i) a change the location of its chief executive office/chief place of
business or jurisdiction of incorporation or remove its books and records from
such location, or (ii) change its name, identity or corporate structure to such
an extent that any financing statement filed by the Secured Parties in
connection with this Security Agreement would become seriously misleading.
 
(o)           Patents, Copyrights, Software, Trademarks and General Intangibles.
 
(i)           Whenever Debtor shall file an application for the registration of
any Patent, Software or Trademark with the United States Patent and Trademark
Office or any Copyright or Software with the United States Copyright Office or
any similar office or agency in any other country or any political subdivision
thereof, Debtor shall report such filing to the Secured Parties within five (5)
business days after the last day of the fiscal quarter in which such filing
occurs.
 
(ii)           The Debtor shall execute and deliver any and all agreements,
instruments, documents, and papers as the Secured Parties may reasonably request
to evidence the Secured Parties’ security interest in any Patent, Copyright,
Software, General Intangible or Trademark and the goodwill of Debtor relating
thereto or represented thereby, and Debtor hereby constitutes the Agent as its
attorney-in-fact to execute and file all such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; such
power being coupled with an interest is irrevocable until the Obligations are
paid in full.
 
(iii)           The Debtor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of any
registered Patents, Copyrights, Software, General Intangibles or Trademarks,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.
 
 
9

--------------------------------------------------------------------------------

 
 
(iv)           In the event that any material Patent, Copyright, Software,
General Intangible or Trademark included in the Collateral is infringed,
misappropriated or diluted by a third party, Debtor shall promptly notify the
Agent after it learns thereof and shall, unless Debtor shall reasonably
determine that such Patent, Copyright, Software, General Intangible or Trademark
is of negligible economic value to Debtor, promptly sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other actions as Debtor shall reasonably deem appropriate under the
circumstances to protect such Patent, Copyright, Software, General Intangible or
Trademark.
 
(p)           Insurance.  Debtor, at its expense, shall keep the Collateral
insured against loss or damage by fire, theft, explosion, sprinklers, and all
other hazards and risks, and in such amounts, are reasonable given the nature of
Debtor’s business and the type and use of Collateral.  Debtor shall also
maintain insurance relating to Debtor’s business, ownership and use of the
Collateral in amounts and of a type that are customary to businesses similar to
Debtor’s.  All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to the Agent.  All
such policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to the Agent, showing the Agent as an
additional loss payee thereof, and all liability insurance policies shall show
the Agent as an additional insured and shall specify that the insurer must give
at least twenty (20) days notice to the Agent before canceling its policy for
any reason.  Upon the Agent’s request, Debtor shall deliver to the Agent
certified copies of such policies of insurance and evidence of the payments of
all premiums therefor.  All proceeds payable under any such policy shall, at the
option of the Agent, be payable to the Agent to be applied on account of the
Obligations in such order as the Agent shall elect.
 
(q)           Commercial Tort Claims.  The Debtor shall promptly notify the
Agent in writing upon incurring or otherwise obtaining a Commercial Tort Claim
against any third party, and upon request of the Secured Parties, promptly enter
into an amendment to this Security Agreement and do such other acts or things
deemed appropriate by the Secured Parties to give the Secured Parties a security
interest in any such Commercial Tort Claim.
 
6.             Agent’s Appointment as Attorney-in-Fact.
 
(a)           Powers.  During the existence of an Event of Default, the Debtor
hereby irrevocably constitutes and appoints the Agent with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Debtor and in the name of Debtor
or in its own name, from time to time in the Agent’s discretion upon instruction
from the Required Secured Parties, for the purpose of carrying out the terms of
this Security Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Security Agreement, and, without limiting the
generality of the foregoing, Debtor hereby gives the Agent the power and right,
on behalf of Debtor, without notice to or assent by Debtor, to do the
following:  to pay or discharge taxes and Encumbrances (other than Permitted
Encumbrances) levied or placed
 
 
10

--------------------------------------------------------------------------------

 
 
 on the Collateral (upon written instruction of the Required Secured Parties),
to effect any repairs or any insurance called for by the terms of this Security
Agreement and to pay all or any part of the premiums therefor and the costs
thereof (upon written instruction of the Required Secured Parties); and during
the existence of an Event of Default and only upon written instruction of the
Required Secured Parties, (A) to direct any party liable for any payment under
any of the Collateral to make payment of any and all moneys due or to become due
thereunder directly to the Secured Party or as the Secured Party shall direct;
(B) to ask or demand for, collect, receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral; (C) to sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (D) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any thereof and to enforce any other
right in respect of any Collateral; (E) to defend any suit, action or proceeding
brought against Debtor with respect to any Collateral; (F) to settle, compromise
or adjust any suit, action or proceeding described in clause (E) above and, in
connection therewith, to give such discharges or releases as the Agent may deem
appropriate; (G) to assign any Patent, Copyright, Software, General Intangible
or Trademark (along with the goodwill of the business to which any such
Trademark pertains), throughout the world for such term or terms, on such
conditions, and in such manner, as the Agent shall determine; and (H) generally,
to sell, transfer, pledge and make any agreement with respect to or otherwise
deal with any of the Collateral as fully and completely as though the Agent were
the absolute owner thereof for all purposes, and to do, at the Agent’s option
and Debtor’s expense, at any time, or from time to time, all acts and things
which the Agent, with the consent and instruction of the Required Secured
Parties, deems necessary to protect, preserve or realize upon the Collateral and
the Agent’s Encumbrances thereon and to effect the intent of this Security
Agreement, all as fully and effectively as Debtor might do.  In addition, the
Debtor hereby irrevocably constitutes and appoints the Agent with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Debtor and in the name of Debtor
or in its own name, from time to time in the Agent’s discretion, for the purpose
of perfecting the Agent’s Lien against the Collateral, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish such purpose.  The Debtor hereby
ratifies all that said attorneys shall lawfully do or cause to be done by virtue
hereof. The powers of attorney in this subsection are powers coupled with an
interest and shall be irrevocable.
 
(b)           Other Powers.  The Debtor also authorizes the Agent, at any time
and from time to time, to execute, in connection with the sale provided for in
Section 9 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral.
 
(c)           No Duty on Agent’s Part.  The powers conferred on the Agent
hereunder are solely to protect Agent’s interests in the Collateral and shall
not impose any duty upon the Agent to exercise any such powers.  The Agent shall
be accountable only for amounts that it or the Secured Parties actually receive
as a result of the exercise of such powers, and none of them nor any of their
officers, directors, or employees shall be responsible to Debtor for any act or
failure to act hereunder, except for its own gross negligence or willful
misconduct.
 
 
11

--------------------------------------------------------------------------------

 
 
           7.           Performance by Agent of Debtor’s Obligations.  If Debtor
fails to perform or comply with any of its agreements contained herein and the
Agent, upon written instruction of the Required Secured Parties, shall itself
perform or comply, or otherwise cause performance or compliance, with such
agreement, the reasonable expenses of the Agent incurred in connection with such
performance or compliance, shall be payable by Debtor to the Agent on demand and
shall constitute Obligations secured hereby.
 
           8.           Proceeds.  In addition to the rights of the Agent
specified in Section 3 with respect to payments of Accounts, it is agreed that
during the existence of an Event of Default (a) all Proceeds received by the
Debtor consisting of cash, checks and other near-cash items shall be held by the
Debtor in trust for the Secured Parties, segregated from other funds of the
Debtor, and shall, forthwith upon receipt by the Debtor, be turned over to the
Agent in the exact form received by the Debtor (duly endorsed by the Debtor to
the Agent), and (b) any and all such Proceeds received by the Agent (whether
from the Debtor or otherwise) may, in the sole discretion of the Agent upon
written instruction of the Required Secured Parties, be held by the Agent as
collateral security for, and/or then or at any time thereafter may be applied by
the Agent, pro ratably against, the Obligations or in such order as the Required
Secured Parties may elect.  Any balance of such Proceeds remaining after the
Obligations shall have been paid in full, shall be paid over to the Debtor or to
whomsoever may be lawfully entitled to receive the same.
 
           9.           Remedies.  Upon the occurrence and during the
continuance of an Event of Default, the Agent, at the written direction of the
Required Secured Parties, may exercise, in addition to all other rights and
remedies granted to it in this Security Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the Code.  Without limiting the generality of
the foregoing, the Agent at written direction of the Required Secured Parties,
during the existence of an Event of Default and without further demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon Debtor
or any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Agent or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk.  Each purchaser at any such sale shall hold the Collateral sold
absolutely free from any claim or right on the part of the Debtor, and Debtor
hereby waives (to the extent permitted by law) all rights of redemption, stay,
or appraisal that it now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted. Each of the Secured
Parties shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in Debtor, which right or equity is hereby waived or released, and in
connection herewith to
 
 
12

--------------------------------------------------------------------------------

 
 
credit bid the Obligations with the proceeds that would otherwise be payable to
such Secured Party.  The  Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. To the extent permitted by law,
Debtor hereby waives any claims against Agent arising because the price at which
any Collateral may have been sold at a private sale was less than the price that
might have been obtained at a public sale.  The Debtor further agrees, at the
Agent’s request upon instruction from the Required Secured Parties, to assemble
the Collateral and make it available to the Agent at places, which the Agent
shall reasonably select, whether at Debtor’s premises or elsewhere.  The Agent
shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, after deducting all reasonable costs and
expenses of every kind incurred therein or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Agent hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations,
in such order as the Required Secured Parties may elect, and only after such
application and after the payment by Agent of any other amount required by any
provision of law, including, without limitation, any provision of the Code, need
the Agent account for the surplus, if any, to Debtor.  To the extent permitted
by applicable law, Debtor waives all claims, damages and demands it may acquire
against the Agent or any Secured Party arising out of the exercise by Agent of
any of its rights hereunder.  If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition.  The Debtor shall remain liable for any deficiency if the proceeds
of any sale or other disposition of the Collateral are insufficient to pay the
obligations and the fees and disbursements of any attorneys employed by Agent to
collect such deficiency.  Debtor hereby agrees that any sale or other
disposition of the Collateral conducted in conformity with reasonable commercial
practices of banks, insurance companies, or other financial institutions in the
city and state where Agent is located in disposing of property similar to the
Collateral shall be deemed to be commercially reasonable.
 
           10.         Limitation on Duties Regarding Preservation of
Collateral.  The Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Article 9 or
otherwise, shall be to deal with it in the same manner as any Secured Party
deals with similar property for its own account.  Neither the Agent nor any of
its directors, officers, agents or employees shall be liable for failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of Debtor or otherwise.
 
           11.         Powers Coupled with an Interest.  All authorizations and
agencies herein contained with respect to the Collateral are irrevocable and
powers coupled with an interest.
 
 
13

--------------------------------------------------------------------------------

 
 
           12.         Agent.  Each Secured Party hereby designates and appoints
the Agent to serve in accordance with the terms and conditions of this
Agreement, and the Agent hereby agrees to act as such, upon the terms and
conditions provided in this Agreement.  The Agent may execute any of its duties
under this Agreement by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent or other document or
conversation believed by it to be genuine and correct.  The Agent shall be fully
justified in failing or refusing to take any action unless it first receives
such advice or concurrence from the Required Secured Parties.  The Agent shall
be under no obligation to take any action to protect, preserve or enforce any
rights or interests in the Collateral or to take any action toward the execution
or enforcement of the rights and remedies hereunder, whether on its own motion
or on the request of any other Person, which in the opinion of the Agent may
involve loss, liability or expense to it, unless the Debtor and/or one or more
Secured Parties shall offer and furnish security or indemnity, reasonably
satisfactory to the Agent, against loss, liability and expense to the Agent.  As
used herein, “Required Secured Parties” means, as of any date, the Secured
Parties holding at least a majority of the outstanding principal amount of the
Notes on such date.  The Agent shall in all cases be fully protected in acting
or refraining from acting in accordance with a request or consent of the
Required Secured Parties and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Secured Parties.  The Agent
will not be deemed to have knowledge or notice of the occurrence of any Event of
Default except with respect to payment default required to be paid to the Agent
in its individual capacity, unless the Agent shall have received written notice
from a Secured Party or the Debtor describing such default.  The Agent shall use
its best efforts to notify all Secured Parties and the Debtor of any such
notice.  The Agent shall take such action with respect to such default as may be
reasonably and lawfully requested by the Required Secured Parties in accordance
with the terms of this Agreement subject to the requirements set forth above for
indemnification and further subject to its right to resign under Section 13
below.  In addition to any other indemnification provided for hereunder or
otherwise in favor of the Agent, each of the Secured Parties shall indemnify
upon demand the Agent and its agents, pro rata, from and against any and all
actions, causes of actions, suits, losses, liabilities, damages and expenses,
including reasonable attorney's fees, other than those resulting from the Agent
or its agents gross negligence or willful misconduct.  The Agent shall not be
required to advance, expend or risk its own funds or otherwise incur personal
liability in the performance of its duties or in the exercise of any rights or
remedies hereunder.  All funds expended by the Agent hereunder (including,
without limitation, funds expended for reasonable attorney’s fees) shall be
promptly reimbursed by the Debtor and/or the Secured Parties upon demand from
the Agent.  Nothing shall limit or restrict the right of the Agent in its
individual capacity to be a holder of Notes and to exercise its rights
thereunder, including, without limitation, its right to vote as a Secured Party
as part of the Required Secured Parties.  The Agent shall not be liable or
responsible in any way for any diminution in the value of the Collateral or any
act or default of any warehouseman, carrier, forwarding agency, or other Person
whomsoever, but the same shall be at the sole risk of the Debtor and/or the
Secured Parties.  Unless instructed in writing by the Required Secured Parties
and indemnified by the Secured Parties, the Agent shall not be responsible for
effecting any filings with the United States Patent and Trademark Office or the
United States Copyright Office with respect to any of the Collateral.  The Agent
makes no representation or warranty as to the validity, sufficiency or
enforceability hereof or of the Collateral or as to the value, title, condition,
or adequacy of insurance on, or otherwise with respect to, the Collateral.  The
Agent shall not be accountable to anyone for the use or application of the
proceeds of the Notes.  The Agent makes no representation or warranty as to the
attachment, perfection or priority of the security interests and liens
contemplated hereby.
 
 
14

--------------------------------------------------------------------------------

 
 
           13.         Resignation of Agent.   The Agent may resign at any time
by giving twenty (20) days prior written notice thereof to the Secured Parties
and the Debtor.  Upon any such resignation, the Required Secured Parties shall
have the right to appoint a successor Agent.  Unless an Event of Default shall
have occurred and be continuing, such successor Agent shall be reasonably
acceptable to the Debtor.  If no successor Agent shall have been so appointed by
the Required Secured Parties and shall have accepted such appointment within
fifteen (15) days after the retiring Agent's giving of notice of resignation,
then the retiring Agent may, on behalf of the Secured Parties, appoint a
successor Agent.  If no such successor can be found or appointed, a successor
Agent may be appointed, upon application of the retiring Agent or any Secured
Party, by any court of competent jurisdiction.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations hereunder.
 
           14.           Severability.  Any provision of this Security Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  All covenants
and other agreements contained in this Security Agreement by or on behalf of any
of the parties hereto bind and inure to the benefit of their respective
successors and assigns  whether so expressed or not.
 
           15.           Paragraph Headings.  The paragraph headings used in
this Security Agreement are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.  This Security Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
 
           16.           No Waiver; Cumulative Remedies.  The Agent shall not,
by any act (except by a written instrument), delay, indulgence, omission or
otherwise, be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default or in any breach of any of the terms and conditions
hereof.  No failure to exercise, nor any delay in exercising, on the part of the
Agent, of any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Agent or any Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy that the Agent would otherwise have on
any future occasion.  The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.  THIS SECURITY AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE LAW OF THE STATE OF DELAWARE EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW
OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION
OTHER THAN SUCH STATE.
 
 
15

--------------------------------------------------------------------------------

 
 
              17.           Jurisdiction; Venue; Service of Process.  This
Agreement shall be subject to the exclusive jurisdiction of the Federal District
Court, District of Delaware and if such court does not have proper jurisdiction,
the State Courts of Delaware. The parties to this Agreement agree that any
breach of any term or condition of this Agreement shall be deemed to be a breach
occurring in the State of Delaware by virtue of a failure to perform an act
required to be performed in the State of Delaware and irrevocably and expressly
agree to submit to the jurisdiction of the Federal District Court, District of
Delaware and if such court does not have proper jurisdiction, the State Courts
of Delaware for the purpose of resolving any disputes among the parties relating
to this Agreement or the transactions contemplated hereby. The parties
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement, or any judgment entered
by any court in respect hereof brought in Delaware, and further irrevocably
waive any claim that any suit, action or proceeding brought in Federal District
Court, District of Delaware and if such court does not have proper jurisdiction,
the State Courts of Delaware has been brought in an inconvenient forum. Each of
the parties hereto consents to process being served in any such suit, action or
proceeding, by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing in this
Section 17 shall affect or limit any right to serve process in any other manner
permitted by law.
 
           18.           Notices.  Notices hereunder shall be given to the
Debtor, the Agent and each Secured Party in the manner set forth in the Purchase
Agreement of even date herewith between the Debtor and each of the Secured
Parties and at the addresses set forth therein.
 
           19.           Termination.  Upon the repayment in full of all
Obligations, this Security Agreement shall terminate, the Secured Parties shall
deliver any release of the Encumbrances created under this Security Agreement
that Debtor may reasonably request (at the cost of the Debtor), and the Secured
Parties shall return to the Debtor all Collateral then in its possession,
custody, or control, and this Security Agreement shall terminate without further
action by the Party and be of no further force and effect.
 


 
[Signature page follows.]


 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the date first above written.
 


 

 
VIRTUAL PIGGY, INC.
                                   
By:
      Name: Joseph Dwyer     Title: Chief Financial Officer                  

 
AGENT
                                 
 
By:
      Name:  James E. Davison  

 
 
 

--------------------------------------------------------------------------------

 
 
OMNIBUS SIGNATURE PAGE TO
 
VIRTUAL PIGGY, INC.
 
SECURITY AGREEMENT
 


 
The undersigned, as a Secured Party, hereby executes and delivers the Security
Agreement to which this signature page is attached, which, together with all
counterparts of the Security Agreement and signature pages of the other parties
named in said Security Agreement, shall constitute one and the same document in
accordance with the terms of the Security Agreement.
 
 

 
Print Name:  
         
By:
         
Name:
         
Title:
 

 
 
 2

--------------------------------------------------------------------------------